              Case 2:18-cr-00422-SMB Document 1233 Filed 08/20/21 Page 1 of 1


                                      DISTRICT JUDGE'S MINUTES
                          IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF ARIZONA – PHOENIX
 U.S. District Judge: Susan M. Brnovich              Date: August 20, 2021
USA v. Lacey et al                                Case Number: CR-18-00422-PHX-SMB
Assistant U.S. Attorneys: Andrew Stone, Peter Kozinets, Margaret Perlmeter (telephonic), Kevin
Rapp, Reginald Jones and Daniel Boyle
Defendant-1: Michael Lacey, Released – Present
Attorney for Defendant (1): Paul Cambria, Jr. and Erin McCampbell Paris (telephonic), Retained
Defendant-2: James Larkin, Released – Present
Attorney for Defendant (2): Thomas Bienert, Jr. (telephonic) and Whitney Bernstein, Retained
Defendant-3: Scott Spear, Released-Present (telephonic)
Attorney for Defendant (3): Bruce Feder, Retained (telephonic)
Defendant-4: John Brunst, Released-Present
Attorney for Defendant (4): Gary Lincenberg (telephonic) and Gopi Panchapakesan, Retained
Defendant-6: Andrew Padilla, Released- Not Present (Presence waived)
Attorney for Defendant (6): David Eisenberg, CJA Appointment
Defendant-7: Joye Vaught, Released – Not Present (Presence waived)
Attorney for Defendant (7): Joy Bertrand, CJA Appointment

STATUS HEARING:
Discussion held regarding Statement of the case, Jenks Material, Preliminary Jury Instructions, and
Exhibits. The Government’s request to read the statement of the case during voir dire or in opening
instructions is denied. Arguments held regarding First Amendment Instructions. The matter is taken
under advisement. The Court will seat 17 jurors, which will include five (5) alternates. Defendants
request for additional pre-emptory strikes is taken under advisement. Defendant Vaught objects to
simultaneous strikes and will file briefing to support her objection. Trial procedures are discussed.

IT IS ORDERED that impeachment materials be lodged with the Court on the morning they intend to
use them.

IT IS FURTHER ORDERED that all Counsel, paralegals, assistants and defendants take a Covid test
on August 30, 2021 and provide proof to the court prior to the start of trial.

IT IS FURTHER ORDERED denying Defendant Spear’s request for reconsideration of the Court’s
order to begin trial on September 1, 2021.

IT IS FURTHER ORDERED that the parties provide the Courtroom Clerk with an electronic copy of
their exhibits no later than August 27, 2021.

 Court Reporter Christine Coaly                                       Status Hrg 2 hrs 39 mins
 Deputy Clerk Elaine Garcia
                                                                      Start: 9:38 AM
                                                                      Stop: 12:17 PM
